DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/02/2021 has been entered.  Claims 1, 10 and 18 have been amended; claim 22 has been canceled (claims 6 and 14-15 were canceled in a previous amendment); and new claim 24 has been added.  Claims 1-5, 7-13, 16-21 and 23-24 remain pending in the application.   The rejection of claim 22 under 35 U.S.C. 112(d) is withdrawn based on Applicant’s cancellation of claim 22.

Response to Arguments
Applicant' s arguments with respect to allowability of claims 1-5, 7-13, 16-21 and 23-24 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant' s amendments to independent claims 1, 10 and 18.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 18, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US PG Pub 2019/0124631 A1, hereinafter “Ren”) in view of Yu (WO2017/049448 A1, hereinafter “Yu”), and further in view of Chen et al. (US PG Pub 2015/0208388 A1, hereinafter “Chen”).
	Regarding claim 1, Ren teaches a first network equipment (FIG. 4 network side device; ¶ [0270])), comprising: a processor (FIG. 4 processor 402); and a memory (FIG. 4 memory 403; ¶ [0271]) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining respective port numbers for respective ranks of a first transmission to a user equipment (¶ [0232] discloses that each of two network side devices participating in coordinated transmission, determines, based on the quantity of code words that it needs to send to a UE, the number of layers (i.e. ranks) it uses for its transmission and the corresponding port numbers.  See Tables 6 and 7 illustrating a first correspondence used by a first network side device and an example of a first correspondence used by a second network side device. In the examples provided in Table 6 and Table 7, antenna port numbers that can be used by the first network side device are 7-10, and antenna port numbers that can be used by the second network side device are 11-14.  For each value 0-3 in the tables, the number of layers and corresponding port numbers are provided); exchanging, with the second network equipment, information related to a maximum rank and a port number for each rank (¶ [0191] . . . Communication may be ; receiving an indication, from a second network equipment, of a port number for a rank of a second transmission to the user equipment device from the second network equipment (¶ [0191] . . . Communication may be performed between the serving network side device and the cooperative network side device and between a plurality of cooperative network side devices, for example, control message and/or indication information transfer may be performed {interpreted as the first network device receives from the second network device control/indication information such as that determined by each network device in ¶ [0232].  Thus, the second network device sends to the first network device that it transmits to the UE on ports selected from 11-14 for ranks 1-4}); and facilitating a conveyance of the first transmission to the user equipment, wherein the first transmission is on a second port number different than the first port number associated with the second transmission (¶ [0232] discloses that each of two network side devices participating in coordinated transmission, determines, based on the quantity of code words that it needs to send to a UE, the number of layers (i.e. ranks) it uses for its transmission and the corresponding port numbers.  See Tables 6 and 7 illustrating a first correspondence used by a first network side device and an example of a first correspondence used by a second network side device. In the examples provided in Table 6 and Table 7, antenna port numbers that are used by the first network side device are 7-10 for layers 1-4 which are different than port numbers 11-14 used by the second network device for its transmissions).
wherein the determining comprises partitioning respective indices of the respective port numbers between the first network equipment and second network equipment based on respective network traffic loads of the first network equipment and the second network equipment; that the indication form the second network equipment includes a first demodulation reference signal associated with the first port number for a rank of a second transmission to the user equipment from the second network equipment; and that the first transmission comprises a second demodulation reference signal on a second port number different than the first port number associated with the second transmission.  Ren also does not teach wherein the exchanging comprises determining that the first demodulation reference signal is not scheduled on a first resource element assigned to the first network equipment and that the second demodulation reference signal is not scheduled on a second resource element assigned to the second network equipment.
	In analogous art, the sixth full paragraph of page 11/22 of the English translation of Yu teaches that in a network comprising a plurality of small base stations, a network controller can allocate more bandwidth including port numbers (i.e. indices of port numbers) to a particular small base station based on load of the particular small base station.  Thus, Yu teaches partitioning respective indices of the respective port numbers between the first network equipment and second network equipment based on respective network traffic loads of the first network equipment and the second network equipment.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren such that one of the network devices (which can perform the function of the scheduling node as taught in paragraph [0192] of Ren) allocates port numbers among the network devices based on load of the network devices as taught by Yu.  One would have been motivated to do so in order allocate system resources to the network devices based on need, thereby maximizing the use of system resources which 
	The combination of Ren and Yu does not explicitly teach that the indication form the second network equipment includes a first demodulation reference signal associated with the first port number for a rank of a second transmission to the user equipment from the second network equipment; and that the first transmission comprises a second demodulation reference signal on a second port number different than the first port number associated with the second transmission; wherein the exchanging comprises determining that the first demodulation reference signal is not scheduled on a first resource element assigned to the first network equipment and that the second demodulation reference signal is not scheduled on a second resource element assigned to the second network equipment.
	In analogous art, Chen teaches that the indication from the second network equipment includes a first demodulation reference signal associated with the first port number for a rank of a second transmission to the user equipment from the second network equipment (¶¶ [0100] - [0102] discloses that eNodeB 2 receives an indication IE from eNodeB 1 (i.e. second network device) of a UE specific reference signal associated with antenna port number (e.g. antenna port 7) and corresponding layer for a transmission by eNodeB 1; ¶ [0110] discloses that the UE specific reference signal is for demodulation of downlink data; thus, the UE specific reference signal reads on a demodulation reference signal); that the first transmission comprises a second demodulation reference signal on a second port number different than the first port number associated with the second transmission (¶¶ [0107], discloses that eNodeB 2 uses antenna port 8 (i.e. second port number) for its demodulation reference signal that is transmitted to the UE; ¶ [0110] Since eNodeB 1 uses the port 7 but eNodeB 2 uses the port 8 (i.e. teaches that each eNodeB uses different antenna ports), the at least one UE specific signal generated by eNodeB 1 and the at least one UE specific signal generated by eNodeB 2 keep the orthogonality and will not occur mutual interference.  Because ¶ [0110] discloses that  wherein the exchanging comprises determining that the first demodulation reference signal is not scheduled on a first resource element assigned to the first network equipment and that the second demodulation reference signal is not scheduled on a second resource element assigned to the second network equipment (FIGs. 1 and 7 illustrating X2 interface used by eNBs (transmission nodes) to exchange parameter data; FIG. 3 and ¶¶ [0040] - [0045]; [0058] - [0074] teach that transmission nodes in coordinated multiple point transmission and reception exchange parameters used by the respective transmission nodes so that the transmission nodes transmit DMRS and data using different parameters to avoid interference caused by adjacent transmissions.  The parameters exchanged regarding the DMRS include timeslot number and frequency index.  Because a resource element is a resource indicated by time and frequency position, timeslot number and frequency index represent resource elements upon which the DMRS is scheduled.  Thus, by exchanging these parameters, each transmission node/network equipment, such as the first network equipment can determine that the first demodulation reference signal (used by a second network equipment) is not scheduled on a first resource element assigned to the first network equipment and that the second demodulation reference signal (used by a first network equipment) is not scheduled on a second resource element assigned to the second network equipment).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ren and Yu such that the first network equipment receives a DMRS associated with a port and resource element scheduling information used by the second base station to transmit data to the UE as taught by Chen.   One would have been motivated to do so in order for the first network equipment to utilize a demodulation reference signal and resources for its transmissions to the UE that minimizes interference, thereby improving the UE’s throughput (Chen ¶ [0009])

Regarding claim 2, the combination of Ren, Yu and Chen, specifically Ren, teaches wherein the receiving further comprises receiving the indication via an X2 communication protocol (¶ [0192] Optionally, a function of the scheduling node may also be completed by one or more network side devices. For example, in FIG. 1B, the network side device 20 may implement the function of the scheduling node, and send a control message and/or indication information to the network side device 22 and/or the network side device 24; ¶ [0220] Optionally, the scheduling node may send the information to the first network side device by using an X2 interface).

Regarding claim 3, Ren does not explicitly teach wherein the second demodulation reference signal is selected not to interfere with the first demodulation reference signal.
In analogous art, Chen teaches wherein the second demodulation reference signal is selected not to interfere with the first demodulation reference signal (¶ [0110] Since eNodeB 1 uses the port 7 but eNodeB 2 uses the port 8, the at least one UE specific signal generated by eNodeB 1 and the at least one UE specific signal generated by eNodeB 2 keep the orthogonality and will not occur mutual interference. {This is interpreted as a different port is selected for the second demodulation reference signal so that is does not interfere with the first demodulation reference signal}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ren, Yu and Chen to implement the further teaching of Chen.  One would have been motivated to do so in order for the first network equipment to utilize a demodulation reference signal for its transmissions to the UE that minimizes interference, thereby improving the UE’s throughput (Chen ¶ [0009])

Regarding claim 4, the combination of Ren, Yu and Chen, specifically Ren, teaches wherein the operations further comprise: transmitting information indicative of the respective port numbers for the respective ranks of the first transmission to the second network equipment (¶ [0191] . . . Communication may be performed between the serving network side device and the cooperative network side device and between a plurality of cooperative network side devices, for example, control message and/or indication information transfer may be performed; ¶ [0232] and Tables 6 and 7 {interpreted as first network equipment sends its control/indication information (i.e. port numbers and corresponding ranks) to the second network device where the port numbers used by the first network equipment are 7-10 for ranks 1-4.  See also ¶ [0234] which discloses that a first network device sends information about the first correspondence to at least one second network side device}).
	
	Regarding claim 9, the combination of Ren, Yu and Chen, specifically Ren, teaches wherein the facilitating the conveyance of the first transmission to the user equipment comprises facilitating the conveyance of the first transmission via a downlink channel (¶ [0208] in an LTE system, when a plurality of network side devices send downlink data to the UE by using a PDSCH (i.e. downlink channel), the UE needs to be notified of related information of the PDSCH by using DCI, so that the UE receives the downlink data on the PDSCH) configured to operate according to a fifth generation wireless network communication protocol (¶ [0301] discloses that a TRP may send information to a UE in a 5G system).

	Regarding claim 18, Ren teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of first network equipment, facilitate performance of operations (¶ [0372]), comprising: 
determining respective port numbers for respective ranks of a first transmission to a user equipment (¶ [0232] discloses that each of two network side devices participating in ; exchanging, with the second network equipment, information related to a maximum rank and a port number for each rank of the respective ranks (¶ [0191] . . . Communication may be performed between the serving network side device and the cooperative network side device and between a plurality of cooperative network side devices, for example, control message and/or indication information transfer may be performed {interpreted as first and second network devices exchange control/indication information such as that determined by each network device as described in ¶ [0232] and illustrated in Tables 6 and 7 where the maximum rank and corresponding port numbers, depending on the number of code words are illustrated.  See also ¶ [0234] which discloses that a first network device sends information about the first correspondence to at least one second network side device}); receiving an indication, from the second network equipment, of a first port number for a rank of a second transmission to the user equipment (¶ [0191] . . . Communication may be performed between the serving network side device and the cooperative network side device and between a plurality of cooperative network side devices, for example, control message and/or indication information transfer may be performed {interpreted as the first network device receives from the second network device control/indication information such as that determined by each network device in ¶ [0232].  Thus, the second network device sends to the first network device that it transmits to the UE on ports selected from 11-14 for ranks 1-4}); and sending the first transmission to the user equipment, wherein the first transmission is on a second port number different than the first port number associated with the second transmission (¶ [0232] discloses that each of two network side devices participating in coordinated transmission, determines, based on the quantity of code words that it needs to send to a UE, the number of layers (i.e. ranks) it uses for its transmission and the corresponding port numbers.  See Tables 6 and 7 illustrating a first correspondence used by a first network side device and an example of a first correspondence used by a second network side device. In the examples provided in Table 6 and Table 7, antenna port numbers that are used by the first network side device are 7-10 for layers 1-4 which are different than port numbers 11-14 used by the second network device for its transmissions).
	Ren does not explicitly teach based on respective network traffic loads of the first network equipment and the second network equipment, partitioning respective indices of the respective port numbers between the first network equipment and second network equipment; that the indication form the second network equipment includes a first demodulation reference signal associated with the first port number for a rank of a second transmission to the user equipment from the second network equipment; and that the first transmission comprises a second demodulation reference signal on a second port number different than the first port number associated with the second transmission.  Ren also does not teach wherein the sending comprises sending data using assigned resource elements other than resource elements assigned to the second network equipment.
	In analogous art, the sixth full paragraph of page 11/22 of the English translation of Yu teaches that in a network comprising a plurality of small base stations, a network controller can allocate more bandwidth including port numbers (i.e. indices of port numbers) to a particular small base station based on load of the particular small base station.  Thus, Yu teaches based on respective network traffic loads of the first network equipment and the second network equipment, partitioning respective indices of the respective port numbers between the first network equipment and second network equipment.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ren such that one of the network devices (which can perform the function of the scheduling node as taught in paragraph [0192] of Ren) allocates port numbers among the network devices based on load of the network devices as taught by Yu.  One would have been motivated to do so in order allocate system resources to the network devices based on need, thereby maximizing the use of system resources which increases system throughput.  (See second paragraph under background on page 5/22 of the English translation of Yu)
	The combination of Ren and Yu does not explicitly teach that the indication form the second network equipment includes a first demodulation reference signal associated with the first port number for a rank of a second transmission to the user equipment from the second network equipment; and that the first transmission comprises a second demodulation reference signal on a second port number different than the first port number associated with the second transmission; wherein the sending comprises sending data using assigned resource elements other than resource elements assigned to the second network equipment.
	In analogous art, Chen teaches that the indication form the second network equipment includes a first demodulation reference signal associated with the first port number for a rank of a second transmission to the user equipment from the second network equipment (¶¶ [0100] - [0102] discloses that eNodeB 2 receives an indication IE from eNodeB 1 (i.e. second network device) of a UE specific reference signal associated with antenna port number (e.g. antenna port 7) and corresponding layer for a transmission by eNodeB 1; ¶ [0110] discloses that the UE specific reference signal is for demodulation of downlink data; thus, the UE specific reference signal reads on a demodulation reference signal); that the first transmission  a second demodulation reference signal on a second port number different than the first port number associated with the second transmission (¶ [0107], discloses that eNodeB 2 uses antenna port 8 (i.e. second port number) for its demodulation reference signal that is transmitted to the UE; ¶ [0110] Since eNodeB 1 uses the port 7 but eNodeB 2 uses the port 8 (i.e. teaches that each eNodeB uses different antenna ports), the at least one UE specific signal generated by eNodeB 1 and the at least one UE specific signal generated by eNodeB 2 keep the orthogonality and will not occur mutual interference.  Because ¶ [0110] discloses that the UE specific reference signal is for demodulation of downlink data, the UE specific reference signal reads on demodulation reference signal); and wherein the sending comprises sending data using assigned resource elements other than resource elements assigned to the second network equipment (FIGs. 1 and 7 illustrating X2 interface used by eNBs (transmission nodes) to exchange parameter data; FIG. 3 and ¶¶ [0040] - [0045]; [0058] - [0074] teach that transmission nodes in coordinated multiple point transmission and reception exchange parameters used by the respective transmission nodes so that the transmission nodes transmit DMRS and data using different parameters to avoid interference caused by adjacent transmissions.  The parameters exchanged regarding the DMRS include timeslot number and frequency index.  Because a resource element is a resource indicated by time and frequency position, timeslot number and frequency index can be used to derive resource elements upon which the DMRS is scheduled.  Thus, by exchanging these parameters, each transmission node/network equipment, such as the first network equipment can send DMRS and data using assigned resource elements other than resource elements assigned to the second network equipment.)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ren and Yu such that the first network equipment receives a DMRS associated with a port and resource element scheduling information used by the second base station to transmit data to the UE as taught by 
	
	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 9.

	Regarding claim 23, Ren does not explicitly teach wherein the receiving the indication further comprises receiving the indication via an X2 communication protocol.
	In analogous art, Chen teaches wherein the receiving the indication further comprises receiving the indication via an X2 communication protocol (FIG. 7; ¶¶ [0037], [0060] – [0065]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ren, Yu and Chen to implement the further teachings of Chen.  One would have been motivated to do so in order for the first network equipment to utilize a demodulation reference signal and resources for its data transmissions to the UE that minimizes interference, thereby improving the UE’s throughput (Chen ¶ [0009])
	
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ren, in view of Yu, in view of Chen, and further in view of Yamada et al. (US PG Pub 2015/0146559 A1, hereinafter “Yamada”).
Regarding claim 5, the combination of Ren, Yu and Chen does not explicitly teach wherein the first demodulation reference signal is located in different resource elements than the second demodulation reference signal.
	In analogous art, Yamada teaches wherein the first demodulation reference signal is located in different resource elements than the second demodulation reference signal (¶ [0042] DM-RS's may be allocated such that frequencies are different among transmission points, or such that times and frequencies are different {i.e. different resource elements} among transmission points {i.e. a first network device can transmit a second demodulation reference signal on a different resource elements than a first demodulation reference signal transmitted by a second network device}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ren, Yu and Chen to locate the first and second demodulation reference signals in different resource elements as taught by Yamada.  One would have been motivated to do so because by allocating DMRSs in different resource elements, a UE can perform channel estimation independently for each transmission point, thereby enabling interference suppression by coordination among a plurality of transmission points which in turn improves cell throughput.  (Yamada ¶¶ [0042], [0046])

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ren, in view of Yu, in view of Chen, and further in view of Khoshnevis et al. (US PG Pub 2013/0040578 A1, hereinafter “Khoshnevis”).
	Regarding claim 7, the combination of Ren, Yu and Chen does not teach wherein the indication from the second network equipment comprises information related to a first group of resource elements associated with a first channel state information reference signal of the second network equipment, and wherein the operations further comprise: configuring a second channel state information reference signal to have zero power at a second group of resource elements that correspond to the first group of resource elements.
	In analogous art, Khoshnevis teaches wherein the indication from the second network equipment comprises information related to a first group of resource elements associated with a first channel state information reference signal of the second network equipment (FIG. 1, ¶ [0032] teach that serving eNodeB 102a and Cooperating eNodeB 102b are in communication with each other and cooperate to transmit/receive data from a user equipment 104; ¶ [0083] teaches that the serving eNode B 102a may receive one or more reference signal transmit powers from the cooperating eNode B 102b; ¶ [0072] teaches that the serving eNodeB 102 receives information (i.e. resource elements) about the CSI-RS used by a neighboring cell such as Cooperating eNodeB 102b), and wherein the operations further comprise: configuring a second channel state information reference signal to have zero power at a second group of resource elements that correspond to the first group of resource elements (¶ [0072] teaches that a field zeroTxPowerCSI-RS-r10 includes information about the CSI-RS used by a neighboring cell such as Cooperating eNodeB 102b and that an eNodeB 102, such as serving eNodeB 102a, may allocate zero power on resource elements allocated to the transmission of its CSI-RS in order to reduce interference (i.e. with CSI-RS on resource elements allocated to transmission of the Cooperating eNodeB 102b).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication from the second network equipment taught by the combination of Ren, Yu and Chen to include information related to a first group of resource elements associated with a CSI-RS of the second network device as taught by Khoshnevis.  One would have been motivated to do so in order to reduce interfering 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ren, in view of Yu, in view of Chen, and further in view of  LI et al. (US PG Pub 2020/0084788 A1, hereinafter “LI”).
	Regarding claim 8, the combination of Ren, Yu and Chen does not teach wherein the indication from the second network equipment comprises information related to a first group of resource elements associated with a first phase tracking reference signal of the second network equipment, and wherein the operations further comprise: configuring a channel state information reference signal to have zero power at a second group of resource elements that correspond to the first group of resource elements.
	In analogous art, LI teaches wherein the indication from the second network equipment comprises information related to a first group of resource elements associated with a first phase tracking reference signal of the second network equipment (FIG. 1 steps 100, 200; ¶ ¶[0041], [0129] discloses that a first communication node (i.e. second network device) determines and transmits to a second communication node (i.e. first network device) CSI-RS indication information that includes at least one component, where the component is a phase tracking attribute (reads on a phase tracking reference signal (PTRS))), and wherein the operations further comprise: configuring a channel state information reference signal to have zero power at a second group of resource elements that correspond to the first group of resource elements (¶ [0183] teaches that when the CSI-RS and a PTRS are transmitted on a same RE (i.e. second group of resource elements that correspond to the first group of resource elements), the CSI-RS is transmitted in a zero power manner).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication from the second network .
 
Claims 10-13, 16-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US PG Pub 2019/0036570, hereinafter “Deng”), in view of Yu, in view of Ren, and further in view of Ng et al. (US PG Pub 2014/0192734 A1, hereinafter “Ng”).
	Regarding claim 10, Deng teaches a method, comprising: determining, by a first network equipment (FIG. 2 first site/serving network side device; ¶¶ [0120] – [0121]) of a group of network equipment (FIG. 2 group of network devices including first site/serving network side device and second site/coordinated network side device; ¶¶ [0120] – [0121]), respective port numbers for ranks of a group of ranks (¶¶ [0120] – [0121], [0132], [0153], [0157]-[0160] and Table 2 ¶ [0159] disclose that the serving network side device generates control information that includes at least two site indication messages that indicate at least two sites for transmitting data to a terminal.  The control information includes bit(s) used as the transmission parameter indication information (“TPII”).  The bit value of the TPII indicates the quantity of transport layers (i.e. ranks) and the port numbers of the ports that are used by the sites. . . For example, “0” indicates that a quantity of transport layers used by a first site is 1 and the corresponding port number is 7 (1 layer, port 7).  Similarly a quantity of transport layers used by a second site is 1 and the corresponding port number is 8 (1 layer, port 8), wherein the first network equipment comprises a processor (FIG. 5 processor 501; ¶ [0233]); receiving, by the first network equipment, information indicative of respective demodulation reference signal ports for the ranks of the group of ranks, wherein the information is received from the second network equipment (FIG. 2 illustrating communication between first site/serving network side device and second site/coordinated network side device; ¶ [0121], [0154], [0159]-[0160] The first site and the second site may also communicate with each other. For example, the first site and the second site deliver a control information and/or indication information to each other {From these teachings, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention that the indication information transmitted by the second site/network device to the first site/network device includes Second Site transmission parameter indication information values for DMRS ports and corresponding ranks/layers included in Table 2 of ¶ [0159]}.  One would have been motivated to have the second site/network device transmit the parameter indication information values to the first site/network device so that the first site/network device can coordinate transmissions to the UE in a non-interfering manner, thereby increasing the UE’s throughput); and transmitting, by the first network equipment, data to a mobile device based on the mobile device being scheduled with the respective port numbers (¶¶ [0134], [0141], [0143], [0159] interpreted as the first site/network device transmits data to the terminal/mobile device based on the mobile device scheduled with TPII included for port numbers in Table 2).
	Deng does not explicitly teach based on respective network traffic loads of the first network equipment and the second network equipment, partitioning respective indices of the respective port numbers between the first network equipment and second network equipment; exchanging, by the first network equipment and with the second network equipment, information related to a maximum rank and a port number for each rank; reserving, by the first network equipment, resource elements of the respective demodulation reference signal ports for use by the second network equipment; and avoiding, by the first network equipment, scheduling data transmissions on the resource elements of the respective demodulation reference signal ports.

	In analogous art, the sixth full paragraph of page 11/22 of the English translation of Yu teaches that in a network comprising a plurality of small base stations, a network controller can allocate more bandwidth including port numbers (i.e. indices of port numbers) to a particular small base station based on load of the particular small base station.  Thus, Yu teaches based on respective network traffic loads of the first network equipment and the second network equipment, partitioning respective indices of the respective port numbers between the first network equipment and second network equipment.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deng such that one of the network devices (which can perform the function of the scheduling node as taught in paragraph [0129] of Deng) allocates port numbers among the network devices based on load of the network devices as taught by Yu.  One would have been motivated to do so in order allocate system resources to the network devices based on need, thereby maximizing the use of system resources which increases system throughput.  (See second paragraph under background on page 5/22 of the English translation of Yu)
	The combination of Deng and Yu does not explicitly teach exchanging, by the first network equipment and with the second network equipment, information related to a maximum rank and a port number for each rank; reserving, by the first network equipment, resource elements of the respective demodulation reference signal ports for use by the second network equipment; avoiding, by the first network equipment, scheduling data transmissions on the resource elements of the respective demodulation reference signal ports.
 	In analogous art, Ren teaches exchanging, by the first network equipment and with the second network equipment, information related to a maximum rank and a port number for each rank (¶ [0191] . . . Communication may be performed between the serving network side device and the cooperative network side device and between a plurality of 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deng and Yu such that the network exchange information related to a maximum rank and a port number for each rank as taught by Ren.  One would have been motivated to do so in order to enable network devices to perform coordinated multipoint transmission of data to a UE using the same time-frequency resources without causing interference, thereby maximizing system resources while increasing communication quality.  (Ren ¶ [0223]) 
	The combination of Deng, Yu and Ren does not explicitly teach reserving, by the first network equipment, resource elements of the respective demodulation reference signal ports for use by the second network equipment; and avoiding, by the first network equipment, scheduling data transmissions on the resource elements of the respective demodulation reference signal ports.
	In analogous art, Ng teaches reserving, by the first network equipment, resource elements of the respective demodulation reference signal ports for use by the second network equipment; (¶ [0077] CoMP resources can refer to one or more of the following: physical resource blocks (PRBs), subframes, DM-RS ports, virtual C-RNTI, or the like {interpreted as CoMP resources negotiated between the CoMP eNBs can include a combination of DM-RS ports and PRBs (i.e. resource elements of the DM-RS ports used for transmission by the CoMP eNBs)}; [0096] the primary CoMP eNB can send messages to the one or more secondary CoMP eNBs (such as over an X2 interface) informing the one or more secondary CoMP eNBs of the time-frequency resources that . . . the one or more secondary CoMP eNBs should use with the UE (such as the CoMP UE) {because the primary CoMP eNB determine its preferred resources and instructs the secondary CoMP eNBs of resources to use, the primary CoMP eNB reserves certain resources for the secondary CoMP eNBs.); and avoiding, by the first network equipment, scheduling data transmissions on the resource elements of the respective demodulation reference signal ports ([0096] {because the primary CoMP eNB determines its preferred resources and instructs the secondary CoMP eNBs of resources to use, it is implicit that the primary CoMP eNB avoids scheduling data transmissions on the resource elements of the respective demodulation reference signal ports of the secondary CoMP eNBs}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deng, Yu and Ren to implement the teachings of Ng.  One would have been motivated to do so in order to implement an enhanced inter-eNB CoMP joint transmission (JT) scheme in a manner whereby resources are reserved for use by particular eNBs, thereby avoiding interference transmissions, which increases system throughput (paragraph 0028).

	Regarding claim 11, the combination of Deng, Yu, Ren and Ng, specifically Deng, teaches sending, by the first network equipment, an indication of the respective port numbers for the ranks of the group of ranks to the second network equipment (FIG. 2 illustrating communication between first site/serving network side device and second site/coordinated network side device; ¶ [0121], [0154], [0159]-[0160] The first site and the second site may also communicate with each other. For example, the first site and the second site deliver a control information and/or indication information to each other {applying the obviousness argument set forth above for claim 10 above, these teachings are interpreted as the first site/network device sends to the second site/network device control information/indication information, such as Second Site transmission parameter indication information values for port numbers for the ranks/layers of the group of ranks included in Table 2 of ¶ [0159]} and disclosed in ¶ [0160]).

	Regarding claim 12, the combination of Deng, Yu, Ren and Ng, specifically Deng, teaches performing, by the first network equipment, semi-static coordination with transmissions of the second network equipment (¶ [0159], Table 2 illustrates the semi-static coordination of transmissions by the first network device and second network device by the port numbers for the corresponding layers being different for transmissions by the first and second sites/devices.  The coordination is semi-static in that the port numbers for the corresponding layers are predefined by change according to the number of layers); and reducing, by the first network equipment, interference on demodulation reference signals based on the performing the semi-static coordination (¶¶ [0004], [0159], Table 2 interpreted as the two sites/network devices implementing coordinated multipoint transmission to transmit DMRSs to a UE in a manner as that shown in Table 1 reads on the first site/network device reducing 

	Regarding claim 13, the combination of Deng, Yu, Ren and Ng, specifically Deng, teaches wherein the determining comprises partitioning available ports into two groups of ports (¶ [0160] . . . port numbers are divided into two groups is used as an example. It is assumed that a group of port numbers 7, 8, 11, and 13 are in a same frequency domain and another group of port numbers 9, 10, 12, and 14 are in a same frequency domain, the two groups of port numbers are respectively assigned to two sites).

	Regarding claim 16, the combination of Deng, Yu, Ren and Ng, specifically Deng, teaches scheduling, by the first network equipment, the mobile device with the respective port numbers for the ranks of the group of ranks (¶¶ [0134], [0141], [0143], [0159] interpreted as the first site/network device transmits data to the terminal/mobile device {reads on scheduling} based on the TPII included for port number groups in Table 2).

	Regarding claim 17, the combination of Deng, Yu, Ren and Ng, specifically Deng, teaches wherein the transmitting comprises transmitting the data via a downlink channel (¶¶ [0149] - [0151], [0153] PDSCH used by the first and second sites/network devices to transmit DMRS and data) configured to operate according to a fifth generation wireless network communication protocol (¶ [0115] the site in this application may be . . . a base station in a future 5G network, or the like).

	Regarding claim 24, Deng does not teach wherein the receiving comprises receiving the information indicative of respective demodulation reference signal ports via an X2 communication protocol.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply these teachings of Ng to the combination of Deng, Yu, Ren and Ng such that receiving the information indicative of respective demodulation reference signal ports is via an X2 communication protocol.  One would have been motivated to do so in order to enable the eNBs to directly communicate resource allocation information, thereby minimizing system latency. (Ng ¶ [0077])

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Jiang et al. (US PG Pub 2021/0219327 A1) – discloses methods and devices for transmission by multiple transmission points (TRPs) whereby DMRS ports of the multiple TRPs are divided into multiple DMRS port groups and allocated in different code division multiplexing groups.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413